DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 03-09-22.
Claims 11 and 40 are amended.
Claim 40 is withdrawn.
Claims 1-10, 12-39 and 41-46 are canceled
Claims 47-64 are added.
Claims 11, 40 and 47-64 are pending.

Election/Restrictions
Claim 11 is allowable. The restriction requirement of Groups I and III, as set forth in the Office action mailed on 12-09-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claim 40, directed to Group III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter	
Claims 11, 40 and 47-64 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 11 and 47-56 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 11 in combination as claimed, including:
a first wiring layer disposed within the first dielectric layer; a second wiring layer disposed on the first surface of the first dielectric layer and electrically connected to the first wiring layer through a first via extending within the first dielectric layer; and a first metal layer partially disposed between the first surface of the first dielectric layer and the second wiring layer, wherein a lateral end surface of the first metal layer is disposed recessed with respect to a lateral end surface of the second wiring layer by a first distance.
Claims 40 and 57-64 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 40 in combination as claimed, including:
a first wiring layer disposed within the first dielectric layer, wherein the first wiring layer comprises at least one pad and at least one trace exposed from the 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 11, 40 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848